COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of C.A.E.Z-T. aka C.Z. and K.D.R.Z.-T. aka K. Z. v.
                           Department of Family and Protective Services

Appellate case number:     01-17-00083-CV

Trial court case number: 2015-06874J

Trial court:               314th District Court of Harris County

       Appellant I.C.T. has filed a motion to (1) abate this appeal and remand to the trial court for
findings of fact and conclusions of law and (2) extend the deadline for filing appellant’s brief to
20 days after the filing of the requested findings of fact and conclusions of law.
       The motion to abate is denied. The trial court is ordered to file its findings of fact and
conclusions of law and to supplement the record on appeal by no later than April 14, 2017. The
deadline for filing appellant’s brief is extended to April 26, 2017 with no further extensions.
       It is so ORDERED.

Judge’s signature: _/s/ Jane Bland
                   Acting individually


Date: March 30, 2017